NO. 07-05-0036-CR

                           IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                   AT AMARILLO

                                      PANEL D

                                 AUGUST 30, 2005

                        ______________________________


                       JULIO HERNANDEZ, JR., APPELLANT

                                         V.

                        THE STATE OF TEXAS, APPELLEE


                      _________________________________

         FROM THE 222ND DISTRICT COURT OF DEAF SMITH COUNTY;

              NO. CR-04H-113; HONORABLE ROLAND SAUL, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                             MEMORANDUM OPINION


      Pursuant to a plea agreement, appellant Julio Hernandez, Jr. was convicted of

possession of marihuana and sentenced to two years confinement and a $1,500 fine. The

confinement was suspended in favor of four years of community supervision. After a

hearing on the State’s motion to revoke, the trial court revoked appellant’s community
supervision and assessed the original punishment. In presenting this appeal, counsel has

filed an Anders1 brief in support of a motion to withdraw. We grant counsel’s motion and

affirm.


          In support of his motion to withdraw, counsel certifies he has diligently reviewed the

record and, in his opinion, the record reflects no reversible error upon which an appeal can

be predicated. Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967);

Monroe v. State, 671 S.W.2d 583, 585 (Tex.App.--San Antonio 1984, no pet.). Thus, he

concludes the appeal is frivolous. In compliance with High v. State, 573 S.W.2d 807, 813

(Tex.Cr.App. 1978), counsel has candidly discussed why, under the controlling authorities,

there is no error in the court's judgment. Counsel has also shown that he sent a copy of

the brief to appellant and informed appellant that, in counsel's view, the appeal is without

merit. In addition, counsel has demonstrated that he notified appellant of his right to review

the record and file a pro se response if he desired to do so. Appellant did not file a

response. Neither did the State favor us with a brief.


          The State filed a motion to revoke appellant’s community supervision alleging that

on November 10, 2004, appellant hit his ex-girlfriend with his fist causing her bodily injury

and violating the terms of a protective order. The State further alleged that a few days later

on November 14, 2004, appellant struck his ex-girlfriend with a tire iron also causing bodily

injury. At the revocation hearing, appellant pled not true to the violations, and after hearing


          1
              Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

                                                 2
the evidence, the court concluded he had violated the terms of community supervision.

The court immediately revoked the order of community supervision and imposed the

original sentence of two years confinement.


       By his Anders brief, counsel does not advance any arguable grounds for appeal.

Appellate review of a revocation order is limited to determining whether the trial court

abused its discretion. Cardona v. State, 665 S.W.2d 492, 493 (Tex.Cr.App. 1984); Jackson

v. State, 645 S.W.2d 303, 305 (Tex.Cr.App. 1983). In a revocation proceeding, the State

must prove by a preponderance of the evidence that appellant violated a condition of

community supervision. Cobb v. State, 851 S.W.2d 871, 874 (Tex.Cr.App. 1993). One

sufficient ground for revocation will support the trial court’s order. Moore v. State, 605
S.W.2d 924, 926 (Tex.Cr.App. 1980).


       Here, appellant’s ex-girlfriend testified to appellant’s violent behavior, and several

photographs were admitted as evidence of her injuries. The trial judge was the exclusive

judge of the credibility of the witness and the weight to be given to her testimony. Mattias

v. State, 731 S.W.2d 936, 940 (Tex.Cr.App. 1987). Based on the evidence presented, we

do not find the court’s conclusion that appellant committed the alleged violations to be an

abuse of discretion.


       We have also made an independent examination of the entire record to determine

whether there are any arguable grounds which might support this appeal. See Penson v.

Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); Stafford v. State, 813 S.W.2d
3
503, 511 (Tex.Cr.App. 1991). We have found no such grounds and agree with counsel that

the appeal is frivolous. Currie v. State, 516 S.W.2d 684 (Tex.Cr.App. 1974); Lacy v. State,

477 S.W.2d 577, 578 (Tex.Cr.App. 1972).


       Accordingly, counsel's motion to withdraw is hereby granted and the judgment of the

trial court is affirmed.


                                         Don H. Reavis
                                           Justice

Do not publish.




                                            4